DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on May 31, 2022, after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022, has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James M. Burke on June 2, 2022.
The application has been amended as follows:
CLAIMS
Claim 7, line 14: 	“wherein each of the plurality of straps

Claim 11, lines 2-3: 	“of the padded sling is adjustable by adjusting a length of at least two of the plurality of straps

	
Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claims 7 and 13 being substantively similar), Hoffman et al. (US 2013/0213319 A1) discloses an animal harness (abstract) comprising: 
a chest harness portion (12) comprising chest pads (50) and shoulder pads (44), and a first strap spanning between the chest pads and shoulder pads (50); the first strap comprising at least one buckle (48); the shoulder pads comprising a first handle adapted to receive the hand of a human (42);  
a hip harness portion (14) comprising: a padded sling (24), at least two adjustable straps each having a first end and a second end (18, 20), the first end being connected to the padded sling and the second end being connected to an upper section of the hip harness portion (fig. 1); a second handle adapted to receive the hand of a human and connected to the upper section of the hip harness portion (26);
first and second straps (hind leg straps 18, 20; fig. 1) adapted to be encircled around a portion of said animal (as shown in fig. 1), and a padded sling (24; see also the rejection under §112(b) detailed hereinabove) operable to be provided beneath the animal to support lifting of the animal and secure the hip unit in place (as shown in fig. 1);
wherein the padded sling (24) runs underneath the animal and comprises a connection for the first and second straps (via anchor assemblies 32; fig. 1);
wherein each of the first and second straps (18, 20) wrap around the hind quarters of the animal and are secured at one end to the top portion and are secured at a second end to the padded sling (as shown in fig. 1);
a tether (90) comprising a first end that is operable to be selectively interconnected to the chest harness portion and a second end that is operable to be selectively interconnected to the hip harness portion (fig. 8);
wherein the tether comprises an adjustable length (via 94) and a shoulder pad extending along at least a portion of the adjustable length (96); 
and wherein the tether is operable to be used as a shoulder-strap or as a hand-held device for supporting an animal (figs. 6 and 7).
	Furthermore, Chancellor, Jr. (US 4,768,650 A) teaches a tether (shoulder strap) 30 which comprises a handle (26) disposed on and interconnected to the shoulder pad (40; see column 2, lines 48-51).  
However, the prior art does not teach the combined limitations of the claimed invention, specifically: with regard to claims 1 and 13, the hip harness portion comprising a U-shaped member proximal a central portion of the padded sling and connecting two portions of the padded sling; wherein an open portion of the U-shaped member faces toward a rear of the animal; a removable padded securing strap provided substantially perpendicular to and securing said at least two adjustable straps of said hip harness portion, wherein said removable padded securing strap comprises a padded member that retains the at least two adjustable straps in a substantially fixed proximal position relative to each other and to prevent the straps from splaying or spreading apart; with regard to claim 7, wherein the padded strap comprises a removable and adjustable strap that encircles two of the plurality of straps and secures the two straps in a preferred lateral position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647